Citation Nr: 0804607	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-38 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to additional burial benefits.


WITNESSES AT HEARING ON APPEAL

Veteran's wife and daughter


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1948 to January 
1969.  The veteran died on May [redacted], 2001.  The appellant is 
the surviving spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

The veteran's original VA claims file was misplaced and 
rebuilt.  However, it appears that the appellant filed her 
original claim for service connection for the cause of the 
veteran's death in August 2002.  In a July 2003 rating 
decision, the RO denied the claim.  In an April 2004 
correspondence, which the RO received in August 2004, the 
appellant objected to the July 2003 determination.  
Apparently, the RO initially treated this correspondence as a 
request to reopen the claim for service connection for cause 
of the veteran's death based upon the untimely receipt of the 
notice of disagreement.  In an October 2004 correspondence, 
the appellant questioned why the RO was requiring new and 
material evidence "when this matter is being prosecuted 
without let-up since I filed my claim."  In January 2005, 
the appellant filed another application for service 
connection for the cause of the veteran's death, which the RO 
construed as an original claim.  As the veteran's original VA 
claims file was misplaced and rebuilt, and given the date on 
the appellant's correspondence disagreeing with the original 
denial of her claim for service connection for the cause of 
the veteran's death, which was within a year of the notice of 
that original decision, the Board concurs with the RO in 
finding that the law and regulations pertaining to finality 
of unappealed RO decisions are not applicable to this appeal.  
For the same reasons, the Board agrees with the appellant in 
finding that her appeal comes from her original claim and the 
July 2003 RO decision denying that claim.  
In July 2006, the veteran's wife and daughter testified at a 
hearing before the RO.  A transcript of the hearing is 
associated with the claims folder. 

Other Matters

The Board notes that the appellant filed a claim for pension 
benefits in April 2005.  A handwritten note attached to the 
application states "excessive income."  It is unclear 
whether the RO denied the appellant's pension claim and, if 
so, whether it informed her of this decision.  In an August 
2005 correspondence, the appellant stated that "[i]n so far 
as my 'Annual Retirement Income . . . is concerned, I think 
this could be waived as requested for in favor of a 
corresponding amount of my annual entitlement for the VA-DIC 
payments, should I be adjudicated entitled to receive 
payments."  This matter is referred to the RO for 
clarification and any indicated action.

The Board also notes that the appellant filed a claim for 
burial benefits in October 2003.  The RO denied the claim in 
a March 2004 decision.  In a correspondence dated April 2004, 
which the RO received in August 2004, the appellant stated 
that the action taken against her claims, including her 
application for burial benefits, was erroneous and incorrect.  
The Board construes this statement as a timely NOD with the 
March 2004 RO determination.  Furthermore, the Board notes 
that in the appellant's Form 9, she stated that "I have 
claimed also a service connected burial benefits . . . and 
sad to say, my duly completed VAF 21-530 and other records 
documenting burial benefits expenditures for reimbursement 
claim purposes do not appear as my evidence therein the 
SOC."  The record reflects that the RO has not issued the 
requisite SOC with respect to this remaining issue pursuant 
to 38 C.F.R. § 20.200, and therefore, the Board must remand 
this issue for proper issuance of an SOC, and to provide the 
veteran an opportunity to perfect an appeal of the issues 
thereafter by filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).



FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the appellant 
in the development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2. During his lifetime, the veteran was service-connected for 
tinnitus, rated 10 percent; hearing loss, rated zero percent; 
and a condition of the skeletal system, rated zero percent.  

3.  The veteran died in May 2001; the death certificate lists 
the immediate cause of death as cardiac failure due to or the 
result of coronary artery disease.

4.  There is no medical evidence of coronary artery disease 
during active service or for many years thereafter, nor is 
there competent evidence of a nexus between the veteran's 
fatal coronary artery disease and any incident of service.

5.  There is no competent evidence to show that the veteran's 
coronary artery disease was caused or aggravated by a service 
connected disability, to include tinnitus.

6.  There is no medical evidence of diabetes during active 
service or for many years thereafter; there is no competent 
evidence of a nexus between the veteran's diabetes and any 
incident of service; the veteran did not have active duty in 
Vietnam within the meaning of the applicable law and 
regulation.






CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.307. 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2005 and April 2005 letters sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for service 
connection for the cause of the veteran's death, VA must 
perform a different analysis depending upon whether a veteran 
was service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for such a claim must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the  
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The January 2005 and April 2005 letters from the RO satisfy 
these mandates.  They informed the appellant of the 
conditions for which a veteran was service-connected at the 
time of his death; an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and an explanation of 
the evidence and information required to substantiate a claim 
based on a condition not yet service connected.  See Hupp, 
supra.  This correspondence also disclosed VA's duty to 
obtain certain evidence for the appellant, such as medical 
records and records held by any Federal agency, provided the 
appellant gave consent and supplied enough information to 
enable their attainment.  The letters made clear that 
although VA could assist the appellant in obtaining these 
records, she carried the ultimate burden of ensuring that VA  
received all such records.  They additionally apprised the 
appellant that VA would obtain a medical opinion if the RO 
determined such to be necessary to make a decision on the 
claim.  The letters also specifically asked the appellant to 
provide VA with any other supporting evidence or information 
in her possession.  The Board finds that the appellant was 
effectively informed to submit all relevant evidence in her 
possession, and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of  
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the appellant was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in a July 
2007 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide Dingess notice to the veteran prior to the 
July 2005 RO decision that is the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 891 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed  prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra. "  
[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  see Mayfield, 
supra, at 121, and non-prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, the Board determines that any presumed 
prejudice to the veteran as a result of the belated Dingess 
notice has been rebutted.  Timely notice of the two Dingess 
elements regarding effective dates and disability ratings 
would not have operated to alter the outcome in the instant 
case where evidence establishing a causal link between the 
veteran's death-causing illness and his active service or any 
incident thereto is lacking.  Sanders, supra (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that this defect in notice affected the 
essential fairness of the adjudication, and therefore, the 
presumption of prejudice is rebutted.  Id. 

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purpose of deciding her cause of 
death claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision  on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is "(1) 
competent evidence of a current  disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing  certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent  symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v.  Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) (discussing 
provisions of 38 U.S.C.A. § 5103A(d)); Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1354-56 
(2003) (discussing provisions of 38 C.F.R. § 3.159(c)(4) and 
upholding this section of the regulation as consistent with 
38 U.S.C.A. § 5103A(d)).  An affirmative answer to these four 
elements results in a necessary medical examination or 
opinion; a negative response to any one element means that 
the Secretary need not provide such an examination or solicit 
such an opinion.  See McLendon, supra;  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary assistance has been 
provided to the appellant.  At the outset, the Board comments 
that the veteran's original VA claims file was misplaced and 
rebuilt prior to the Board's decision in July 2005.  In light 
of this, the Board recognizes that it should employ a 
"heightened" duty " to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule."  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), 
quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining 
that precedent does "not establish a heightened 'benefit of 
the doubt,' only a heightened duty of the Board to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed").  
The Board comments, however, that this special duty does not 
require it to engage in any "burden-shifting" analysis with 
respect to the veteran's claim.  Cromer v. Nicholson, 455 
F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding no adverse 
presumption attaches to service connection claim against the 
government when veteran's SMRs are destroyed in a fire).  
There is no indication of any additional relevant evidence 
that is available and has not been obtained.

As discussed in more detail below, the record discloses no 
evidence that demonstrates that an event, injury, or disease 
occurred in service that contributed to or caused the 
veteran's death, or that the death-causing disorder became 
manifest within an applicable presumptive period.  
Specifically, the medical evidence of record bears no 
indication that coronary artery disease may have been 
associated with the veteran's service.  It is apparent that 
the service medical records were lost obviously through no 
fault of the appellant or her late husband.   However, a 
report of a 1968 service examination, which is of record and 
was performed near the end of the veteran's period of active 
duty, reflects that the clinical examination of his 
cardiovascular system and an electrocardiogram (EKG) were 
normal at that time.  The post-service medical evidence in 
the claims file includes treatment records from several 
private providers from March 1992 to January 2001, which 
establish that the veteran underwent coronary bypass surgery 
in 1981, more than 12 years after he was separated from 
service, and again in 1992.  There is no indication in these 
records that the veteran's heart disease was present during 
or within one year of service.  There is no competent 
evidence of record that indicates a nexus between the 
veteran's fatal heart disease and service or a service-
connected disability.  The only disabilities that were 
service connected during the veteran's lifetime were 
tinnitus, hearing loss, and a noncompensable rated 
musculoskeletal disorder.  Under these circumstances, the RO 
was not required to provide a medical opinion to resolve this 
claim.  See McLendon, 20 Vet. App. at 81.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Laws and Regulations

a. Cause of Death 

38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. § 
3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service- 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. Gober, 
14 Vet. App. 122, 127 (2000).  A service-connected  
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  38 
C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, "[i]t 
is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a  
causal connection," and a contributory cause of death is not 
related to the principal cause.   38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to  
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  38 
C.F.R. § 3.312(a). 

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Certain chronic diseases that become manifest after 
service  "will be considered to have been incurred in or 
aggravated by service . . . even though there is no evidence 
of such disease during the period of service," as long as 
these diseases become manifest to a compensable degree within 
the applicable regulatory time periods.  38 C.F.R. §§ 
3.307(a); see 38 C.F.R. § 3.309.  These specified chronic 
diseases "must have become manifest to a degree of 10 percent 
or more within 1 year (for . . . tuberculosis, within 3 years 
. . .) from the date of separation from service. . .  ."  38 
C.F.R. § 3.307(a)(3).  Only those diseases enumerated in 38 
C.F.R. § 3.309(a) qualify as "chronic" for the purposes of 
the regulation, and those include cardiovascular disease (to 
include organic heart disease and hypertension).  38 C.F.R. 
§§3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. §3.307(a)(1).

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  She asserts, in 
essence, that a service-connected disability materially 
contributed to his death.  She also claims that her late 
husband had Type II diabetes mellitus based upon alleged 
active duty in Vietnam and that his diabetes substantially 
contributed to his death.  

A certificate of death reveals the veteran died in May 2001 
at the age of 71.  The immediate cause of his death was 
reported as cardiac failure due to or caused by coronary 
artery disease.  The veteran died while at Osan Air Base in 
Korea, and his body was removed to the Philippines.

Service Medical Records (SMRs) 

A June 1968 Periodic Report of Medical Examination indicates 
that the veteran received a normal cardiac evaluation, which 
included a normal EKG.  The report is also negative for any 
findings relating to diabetes.  

Personnel Records

The veteran's service personnel records indicate that he was 
an aircraft maintenance technician.  He was stationed in 
Thailand from October 1968 to January 1969.  The personnel 
records do not reveal any indication of Vietnam service or 
awards or decorations based on such service.   

Post-Service Records

March 1992 medical reports indicate that the veteran suffered 
from left ventricular dysfunction, severe coronary artery 
disease, and calcific disease of his aorta.  He underwent a 
coronary artery bypass surgery, which was subsequently re-
done.

In June 1992 letters, J.M.K., MD, (initials used to protect 
privacy) stated that the veteran had been under his care 
since 1980.  He noted a history of coronary artery bypass 
surgery in 1981 and 1992.  He also stated that the veteran 
suffered an acute myocardial infarction in 1991.

In June 1992, the veteran was admitted to the hospital for a 
coronary arteriography, which revealed a stenosis in the body 
of the saphenous vein graft supplying the right coronary 
artery.

An August 1992 PTCA Report from Emory University indicates 
that the veteran complained of non-coronary angina for 1-6 
months.  The report contains the following statement:

The patient smoked for 35 years at 2 packs per day, 
but no longer smokes.  The patient has had 
hypertension for 10 years.  There is no history of 
diabetes.  There is a family history of coronary 
disease.

A November 1992 medical report indicates that the veteran 
underwent a directional coronary atherectomy and percutaneous 
transluminal angioplasty of the vein graft to the right 
coronary artery.

The veteran underwent a cardiac catheterization in December 
1996.

A review of the veteran's treatment records from Tripler Army 
Medical Center shows that he underwent another cardiac 
catheterization in March 1998.  The impression was 
artherosclerotic heart disease, severe, with depressed left 
ventricular function and severe coronary artery and graft 
disease, status post percutaneous intervention at two 
vessels.   

A July 2000 certificate from the 59th Medical Wing at 
Lackland Air Force Base demonstrates that the veteran 
completed a diabetes education course.

A January 2001 medical note from the 59th Medical Wing 
indicates that the veteran followed a low fat diabetic diet 
and self-monitored his blood glucose.


An April 2005 letter from R.S.C., a relative of the 
appellant, indicates that he researched the internet and 
determined that in 1967, SAC crews were sent to Vietnam on 
bombing missions.

At her July 2006 hearing, the appellant testified that the 
veteran went to Vietnam for "R&R" while he was stationed in 
Thailand, and that he had compared her to "beautiful 
Vietnamese women."  She acknowledged that she had no 
evidence to support these statements.  Hearing Transcript at 
2.  The appellant testified that she and the veteran were 
married in 1994, and that she noticed his deteriorating 
health when they were in Korea.  However, she stated that the 
veteran suffered from diabetes mellitus while in Thailand.  
Hearing Transcript at 1.  When asked if the veteran ever 
mentioned receiving treatment immediately after service for 
his heart condition, the appellant answered "No, all he said 
to me was 'I think I cannot marry you.'  But he was sick."  
Hearing Transcript at 2.
  
b. Discussion

The Board determines that the evidence preponderates against 
the appellant's claim for service connection for cause of the 
veteran's death.  The only service medical record available 
is a report of a service examination in 1968, near the end of 
the veteran's 20 year period of active duty.  That 
examination, which included a clinical evaluation of the 
veteran's cardiovascular system and an electrocardiogram 
(EKG), was negative for any findings that were attributed to 
cardiovascular disease, to include coronary artery disease 
and hypertension.  The first indication in the record of 
cardiovascular disease is dated 12 years post-service.  Such 
a significant lapse in time weighs against the instant claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
There is no competent evidence that suggests a causal link 
between the veteran's fatal heart disease or hypertension and 
service.  

As to the appellant's contention that the veteran had 
diabetes linked to service, there is no medical evidence of 
diabetes mellitus during service or for approximately 30 
years thereafter, nor is there competent evidence of a nexus 
between diabetes and service.  Regarding her specific claim 
that service connection for diabetes should be presumed based 
upon alleged active duty in Vietnam, the service personnel 
records do not show that the veteran had any active duty in 
Vietnam.  He was stationed in Thailand and may have been 
involved in bombing missions over Vietnam but VA's General 
Counsel has concluded that the term "service in Vietnam" does 
not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace. VAOPGCPREC 7-93 (Aug. 12, 1993) (cited 
at 59 Fed. Reg. 4,752 (Feb. 1, 1994)).  

The only conditions that were service-connected during the 
veteran's lifetime were hearing loss, tinnitus, and a 
musculoskeletal disorder that was rated zero percent.  There 
is no medical evidence or competent opinion that links the 
veteran's death to a service-connected disability, nor is 
there such evidence that shows that a service-connected 
disability aggravated the veteran's heart disease or 
hypertension.     

The Board also acknowledges the appellant's contentions about 
the claimed in-service etiology of the veteran's coronary 
artery disease and diabetes.  As a layperson, however, she is 
not competent to provide a medical opinion about causation.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  That is, without 
an indication in the record that she has had the relevant 
medical training, she is not competent to provide an opinion 
on whether an etiological relationship exists between the 
veteran's service and either his death-causing coronary 
artery disease or diabetes, which she alleges played a 
causative role in the veteran's death.  As a result, her 
assertions are not probative to the underlying issue of 
whether either of these conditions was linked to her 
husband's active service.  


IV. Conclusion  

For the reasons stated above, the Board finds that service 
connection for cause of the veteran's death is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert, 1 Vet. App. at 
56. 


ORDER

Service connection for cause of the veteran's death is 
denied. 


REMAND

In October 2003, the veteran filed a claim for burial 
benefits.  The RO denied the claim in a March 2004 rating 
decision.  In an April 2004 correspondence, the appellant 
stated that the action taken against her burial claim was 
erroneous and incorrect.  The Board construes this statement 
as a timely NOD with the March 2004 RO determination.  
38 C.F.R. § 20.201 (2007).  The RO has not yet issued a 
statement of the case (SOC) with respect to this issue.  
Regardless of the underlying merits of this issue or whether 
it must be denied as a matter of law, the RO must provide the 
appellant an SOC, and afford her an opportunity to perfect an 
appeal of this issue thereafter by filing a timely 
substantive appeal.  See Manlincon, 12 Vet. App. at 240-41.




Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the appellant addressing the issue 
of entitlement to burial benefits.

The appellant also must be advised of the 
time limit in which she may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


